Citation Nr: 0634465	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to January 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A hearing was 
conducted at the RO by the undersigned Acting Veterans Law 
Judge in September 2004.  In December 2004 the matter was 
remanded by the Board for further development.


REMAND

The development directed by the Board in its last remand was 
not accomplished.  
The law mandates that where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In its previous remand, the Board directed the RO to obtain 
copies of all medical records considered by the Social 
Security Administration (SSA) in its adjudication of the 
veteran's alleged claim for disability benefits.  It appears 
the veteran has unsuccessfully claimed entitlement to SSA 
benefits, based on statements he made to medical providers 
found in 2002 treatment records from Bonham VAMC.  

In December 2004 an initial request was sent to the SSA for 
any decision granting or denying benefits, as well as copies 
of all documents, including medical records or other 
evidentiary material, used in the decision process.  No reply 
was received.  In August 2005 a follow-up request was made.  
It appears a hand-written reply from SSA was received to this 
follow-up request, indicating the veteran was not entitled to 
disability benefits.  However, the reply also states that 
medical information could be contained in an SSI folder in 
the district office, and directs the RO to fax the district 
office.  The file does not reflect that a fax was sent or 
that any subsequent inquiry was made.  No further 
correspondence between SSA and the RO is associated with the 
file.  As these records may contain information pertinent to 
the veteran's claim, VA is obligated to obtain them. 
Because the law mandates this action, the claim is again 
REMANDED to the RO, via the AMC in Washington, DC for the 
following action:

Obtain copies of any and all medical 
records in possession of the SSA relating 
to the veteran and his claim for 
benefits.  Conduct any and all follow-up 
investigation of this matter, including 
contacting the district office for 
records in the veteran's SSI folder.  If, 
at the conclusion of an exhaustive 
search, records are not available, the 
scope of the search should be documented 
for the record.

After the above action has been completed and the veteran has 
been given adequate time to respond, readjudicate his claim.  
If the claim remains denied, issue to the veteran a 
supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


